Citation Nr: 1102023	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin



INTRODUCTION

The Veteran served on active duty from October 2, 1972 to 
February 21, 1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2005 by the Department of Veterans 
Affairs (VA) Phoenix, Arizona Regional Office (RO).

During the pendency of the Veteran's appeal, he relocated to 
Oklahoma City, Oklahoma and the Muskogee RO properly assumed 
jurisdiction over the claim.  


FINDINGS OF FACT

1.  The most probative medical evidence of record indicates the 
Veteran does not have PTSD related to his military service, or 
any incident therein.  

2.  An acquired psychiatric disorder, other than PTSD, was not 
present for numerous years after service, and there is no 
competent evidence that any such disorder is related military 
service, or to any incident therein.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, to include PTSD, nor may it be so 
assumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 4.9, 4.127 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). The notice requirements were 
accomplished in the May 2005 letter, which was provided before 
the adjudication of the Veteran's claim.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained and 
he has been provided with an appropriate VA examination in 
connection with his present claim.  What is more, the Veteran has 
not indicated there are any additional records that VA should 
seek to obtain on his behalf.  Further, the Veteran's request for 
a hearing has been honored and the AMC/RO has fully complied with 
the Board's April 2009 Board remand instructions.  Therefore, the 
Board concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the Veteran's claim, 
and no further assistance to develop evidence is required.

	Service Connection Contention and Regulations

The Veteran presently seeks to establish service connection for 
an acquired psychiatric disorder, to include PTSD.  Specifically, 
the Veteran maintains leaving "the dry plains of Oklahoma and 
finding [himself] in San Diego looking at the ocean," and 
military medical professionals failing to treat his in-service 
back complaints properly resulted in his current acquired 
psychiatric disorder, to include PTSD.  Board Hearing Trans., pp. 
9-10, June 12, 2008.  

Service connection may be granted for disability due to disease 
or injury incurred in, or aggravated by, service.  See 38 
U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as a 
psychosis, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and, (3) generally, medical evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to service connection claims based on PTSD, VA 
regulations require that three elements be present: (1) medical 
evidence diagnosing PTSD; (2) combat status, if the stressor is 
related to combat, or other credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a link, 
established by medical evidence, between current symptomatology 
and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board recognizes that there is medical evidence reflecting 
the Veteran's diagnosis with a personality disorder(s), in-
service and post-service; however, personality disorders are 
considered congenital defects and are not diseases for VA 
purposes.  Therefore, the adjudication and consideration of the 
merits of the Veteran's claims will not address any theory of 
entitlement based on a personality disorder, as this is precluded 
by relevant VA regulation.  38 C.F.R. §§ 4.9, 4.127.  

The evidence of record reflects the Veteran's post-service 
diagnosis with an acquired psychiatric disorder and confirms his 
in-service treatment for psychiatric symptoms, albeit for a 
diagnosed personality disorder.  See, e.g., VA Examination 
Report, September 28, 2009; Statement, Private Physician G. 
Khoury, M.D., February 26, 2008; Service Psychological 
Examination, January 13, 1973.  Accordingly, the determinative 
issues are whether the Veteran has (i) PTSD related an in-service 
stressor and/or (ii) any acquired psychiatric disorder, other 
than PTSD, related to his military service.  As such, the Board 
will evaluate the Veteran's claim considering both theories of 
entitlement.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); 
Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  

	Background

The Veteran's March 1972 enlistment examination noted no (i) 
spine or musculoskeletal or (ii) psychiatric abnormalities.  The 
Veteran's service treatment records document his in-service 
complaints of depression, anxiety, as well as problems related to 
anger, motivation and sleeping.  See Service Psychological 
Examination, January 13, 1973.  When providing an account of his 
in-service difficulties, the Veteran referenced leaving a pre-
service construction job that paid "a fair amount of money," 
and being unable to adjust to rigors of military service.  Id.  
In connection with these stressors, the Veteran told the military 
medical professional that 

he want[ed] to get out [of the service] right away 
and [did not] want to get into disciplinary problems 
but that if he [was not] recommended for discharge he 
[would] go UA

that is he would take unauthorized absence.  Id.  The military 
medical professional diagnosed the Veteran with an immature 
personality disorder, with passive aggressive features, resulting 
in his February 1973 separation from service.  Although a 
personality disorder was noted at the time of his February 1973 
separation examination no such notation related to his spine or 
musculoskeletal system was noted.  

The Veteran's first diagnosed acquired psychiatric disorder is 
documented in a January 1975 private hospital discharge record.  
Significantly, at this time, the private physician specifically 
noted that testing and the Veteran's account of symptoms was 
consistent with "possible acute strain to his low back sustained 
on the job approximately six weeks prior to this admission."  
The private physician also indicated the Veteran "became very 
emotionally disturbed about the amount of [low back] pain he was 
having...and demanded to be released."  At this time, the Veteran 
was diagnosed with chronic low back strain and an acute anxiety 
reaction disorder.  This hospital record does not reflect any 
opinion, or suggestion, that any currently diagnosed disorder was 
caused, and/or aggravated, by the Veteran's military service or 
any incident therein.  

In December 1991, the Veteran was provided a VA examination, in 
connection with an unrelated claim.  During the examination 
interview, the Veteran provided an account of difficulties 
associated with his personal relationship and his education.  
Based on the Veteran's account of symptomatology, pertinent 
medical evidence and current examination findings, the examiner 
diagnosed possible adjustment reaction disorder, with depressed 
and anxious mood, opining that there was no "psychiatric 
disturbance or than what would be natural unhappiness and despair 
over the losses that he has suffered in terms being productive 
[and] being active."  

The Veteran was admitted to a private hospital, in September 
1996.  At this time, the Veteran reported back pain and 
psychiatric symptoms.  The Veteran also indicated that "back 
problems that he was having in the Navy" resulted in his medical 
discharge from service and that he had previously been tested for 
and diagnosed with a personality disorder.  Based on the 
Veteran's account of symptomatology, medical records and current 
examination findings, the private medical professional diagnosed 
the Veteran with a moderate recurrent major depressive disorder.  
However, there is no opinion, or suggestion, that any diagnosed 
disorder was related to, and/or aggravated by, the Veteran's 
military service or any incident therein.  

A private psychiatric treatment record, dated in April 1997, has 
been made of record and documents the Veteran's a post-service 
psychiatric treatment.  The Veteran again relayed his psychiatric 
symptoms and back pain associated with a post-service work 
injury.  At this time, the Veteran also reported that "his 
depression started when he was in the Navy and after 9 months he 
was given a medical discharge for depression and inability to 
tolerate stress."  In light of relevant medical records, the 
Veteran's statements and current examination findings, the 
private medical provider diagnosed a bipolar disorder, not 
otherwise specified, with no suggestion or opinion that and such 
diagnosis was related to military service or any incident 
therein.  

A February 2001 VA psychiatric consultation report also documents 
the Veteran's post-service psychiatric treatment.  Based on the 
Veteran's medical history, current examination findings and the 
Veteran's report of symptoms, the examiner noted that there were 
no symptoms that were "congruent with a manic episode or PTSD," 
but diagnosed no acquired psychiatric disorder.  

The Veteran again sought VA psychiatric treatment, in November 
2005, as noted in a VA mental health assessment record.  The VA 
physician extensively noted the Veteran's history of family 
problems, drug usage, military service and psychiatric 
symptoms/treatments.  Based on the Veteran's account of 
symptomatology and medical evidence, the VA physician diagnosed 
the Veteran with a bipolar disorder and with polysubstance 
dependence disorders in remission.  Although very detailed, the 
VA physician recorded no opinion or suggestion that any currently 
diagnosed disorder was related to the Veteran's military service 
or any event therein.  

The statements of private physician, G. Khoury, M.D., dated in 
February 2008 and March 2008, have been associated with the 
claims folder.  Initially, in the February 2008 statement, Dr. 
Khoury reported that the Veteran had diagnosed bipolar disorder 
and PTSD.  In the March 2008 statement, Dr. Khoury stated that 
the Veteran had "a long history of severe bi-polar disorder," 
resulting the Veteran being home-and-wheelchair bound.  However, 
Dr. Khoury provided no opinion related to any possible nexus 
between the diagnosed conditions and the Veteran's military 
service.  

In an effort to assist the Veteran substantiate his claim, he was 
provided a September 2009 VA examination.  During the examination 
interview, the Veteran indicated his psychiatric symptoms were 
related to (i) "post-military trauma;" (ii) an in-service 
altercation; (iii) his reluctance to serve aboard his assigned 
Navy vessel, based on "the size of the ship;" (iv) his desire 
to separate from service to return to his female companion; and 
(v) his failure to fulfill his military obligation.  The 
examiner, relying current examination findings, service-and-post-
service medical records and the Veteran's account of in-service 
stressors and symptomatology, diagnosed an affective disorder and 
polysubstance abuse, opining that the claimed stressors did not 
meet the DSM-IV PTSD diagnostic criteria.  Specifically, in the 
examiner's medical opinion, the evidence of record, to include 
the Veteran's claimed stressors, did not rise to the level of 
demonstrating that the Veteran "experienced, witnessed, or [was] 
confronted with an event that actually would threaten his person, 
[or] involved [any] intense fear, helplessness, or horror," as 
required for a DSM-IV PTSD diagnosis.  Turning to the currently 
diagnosed acquired psychiatric disorders, the examiner then 
opined that the diagnosed conditions were not related to, or 
exacerbated by, military service.  

In an effort to further ensure the record was fully developed, 
the Veteran was again examined for VA purposes, in December 2009.  
At this time, the Veteran again reiterated his belief that his 
current acquired psychiatric disorder resulted from an in-service 
back injury.  The VA examiner conducted a current examination and 
reviewed the Veteran's service treatment and personnel records, 
Social Security Administration records and post-service medical 
records, ultimately diagnosing the Veteran with a personality 
disorder.  The examiner then indicated the evidence of record did 
not support any finding that the Veteran currently met the 
criteria for PTSD, or that any diagnosed PTSD was related to the 
Veteran's military service, to include a claimed in-service back 
injury.  

Numerous VA and private treatment records have also been 
associated with the Veteran's claims folder.  A number of these 
treatment records document the Veteran's diagnosis with 
psychiatric disorders, to include anxiety, a bipolar disorder, 
depression and PTSD.  See "Assessment," VA Mental Health Triage 
Note, July 10, 2001; "Discharge Diagnosis," Private Hospital 
Discharge Record, June 4, 2001; "Admission Diagnosis," Private 
Hospital Discharge Record, July 2, 1998.  Nonetheless, none of 
these records suggest any diagnosed disorder was caused, and/or 
aggravated, by the Veteran's military service or any incident 
therein.  Id.   

	Analysis

After careful consideration of the evidence of record, the Board 
finds that the criteria to establish service connection for an 
acquired psychiatric disorder, to include PTSD, have not been 
met.

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  In the present matter, the only competent evidence of 
record addressing the determinative issues, weigh against the 
Veteran's service connection claim.  VA examination opinions, 
dated in September 2009 and December 2009, both provided clear 
medical opinions that the Veteran psychiatric symptoms and 
claimed stressors fail to meet the DSM-IV criteria for PTSD.  
Importantly, a review of the examination reports reflects the 
individual examiner's consideration, and analysis, of service-
and-post-service medical evidence, current examination findings 
and the Veteran's account of symptomatology and in-service 
stressors to support the respective opinions, making them highly 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 
(2008).  Specifically, the September 2009 VA examiner recounted 
each of the Veteran's claimed stressors and detailed why these 
stressors failed to meet the DSM-IV PTSD diagnostic criteria.  
The December 2009 VA examiner opined that "there was no 
significant stressor involved during the Veteran's period of 
service that could warrant a diagnosis of PTSD."  Moreover, a 
February 2001 VA psychiatric consultation record specifically 
indicated the Veteran's symptoms were not congruent with a 
diagnosis of PTSD.  As there is no competent medical evidence to 
the contrary, the Board finds that there is no medical evidence 
of record that supports finding the Veteran has diagnosed PTSD 
based on any in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Although there is evidence of a currently diagnosed acquired 
psychiatric disorder(s), other than PTSD, the Board finds that 
the record is negative of any competent evidence to support any 
finding that any such diagnosis is related to the Veteran's 
military service or to any incident therein.  The first evidence 
of the Veteran's diagnosis with an acquired psychiatric disorder, 
at least minimally, suggests the diagnosis was related to a post-
service job injury, not military service or any incident therein.  
See Private Hospital Discharge Record, January 31, 1975.  A 
December 1991 VA examiner specifically opined that the Veteran's 
psychiatric symptoms and diagnosed acquired psychiatric disorder 
was related to the Veteran's post-service back injury, 
characterizing his condition as "natural unhappiness and despair 
over the losses that he...suffered in terms being productive [and] 
being active."  Moreover, upon considering the Veteran's account 
of the onset and general symptomatology of psychiatric symptoms, 
service-and-post-service treatment records and current 
examination findings, September 2009 and December 2009 VA 
examiners opined that the Veteran's acquired psychiatric disorder 
was not related to military service or any incident therein.  In 
light of the highlighted evidence and other evidence of record, 
the Board finds that the medical evidence of record does not 
support relating any currently diagnosed acquired psychiatric 
disorder(s), other than PTSD, to the Veteran's military service 
or any incident therein.  

The Board acknowledges that a September 1996 private hospital 
discharge record reflects the Veteran's account of experiencing 
"back problems" in-service, and that an April 1997 private 
psychiatric treatment record documents his account of stress and 
depression symptoms in-service.  However, these records amount to 
simple transcription of the Veteran's account without any medical 
enhancement or support and do not amount to evidence in favor of 
the claim.  See Lanyo v. Brown, 8 Vet. App. 406 (1995).  Hence 
the records are non-evidence and, to this extent, these records 
are not favorable or unfavorable to the Veteran's claim. 

Without question, the Board has considered the Veteran's opinion 
that his acquired psychiatric disorder is related to military 
service.  Nevertheless, in the present circumstance, the Veteran 
does not have the medical training or expertise to provide a 
competent opinion to this effect.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, to provide a 
competent opinion on this matter appropriate medical training and 
expertise are necessary, which the Veteran does not have as a 
layman.  

The Board finds any account by the Veteran of experiencing 
acquired psychiatric symptoms continually since separation to not 
be credible.  Without question, the Veteran's service treatment 
records reflect an in-service account of acquired psychiatric 
symptoms (i.e., anxiety and depression), but the qualified 
medical professional did not diagnose any acquired psychiatric 
disorder.  Further, prior to seeking VA compensation, the Veteran 
consistently indicated that his psychiatric symptoms were related 
to physical, employment, and family concerns, not military 
service.  See, e.g., VA Examination Report, December 18, 1991.  
What is more, the Veteran's first acquired psychiatric treatment 
was three years after separation (1973-1975).  See Private 
Hospital Discharge Record, January 31, 1975.  Taken together, 
these factors lessen the credibility of any statements by the 
Veteran that he experienced psychiatric symptoms continuously 
since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed.Cir.2006) ("[T]he Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of possible 
bias, conflicting statements, etc."); see also Waters v. 
Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) (elucidating that VA 
must consider lay evidence, but may give it whatever weight it 
concludes the evidence is entitled to); Jandreau, 492 F.3d at 
1376-77 (stating "[w]hether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board").  Upon considering the aforementioned factors and 
the other evidence of record, the Board finds that the Veteran's 
statements are not credible, with respect to continuity of 
symptomatology, and are of no probative value or weight.  

In sum, there is no competent medical evidence of record that the 
Veteran (i) has diagnosed PTSD related to an in-service stressor 
or event, or (ii) that any diagnosed acquired psychiatric 
disorder, other than PTSD, is related to the military service or 
any incident therein.  Additionally, the Veteran was first 
diagnosed and treated for an acquired psychiatric disorder three 
years (1973-1975) after post-service job related back injury.  
What is more, any of the Veteran's statements related to 
continuity of symptomatology are not credible and of no weight.  
Accordingly, a basis upon which to grant the Veteran's service 
connection claim for an acquired psychiatric disorder, to include 
PTSD, has not been established and the claim is denied.  As the 
preponderance of the evidence is against the Veteran's service 
connection claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


